Citation Nr: 1342463	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits higher than 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from December 2003 to June 2005.  He also had other periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which determined that the Veteran had 540 days of active duty service and was entitled to receive 60 percent of benefits payable under the Post-9/11 GI Bill program.

The Board observes that additional service records were submitted by the Veteran in April 2012, after the issuance of the February 2012 statement of the case, and without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents does not reveal any additional documents pertinent to the claim on appeal.

For reasons expressed below, the matter on appeal is being REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his aggregate length of creditable active duty service after September 2001 was at least 18 months but less than 24 months, entitling him to a benefits payment at 70 percent of the maximum amounts payable.  Specifically, he contends that his service in support of Hurricanes Katrina and Rita (which totaled 18 days) and Operation Rollback in response to flooding in North Dakota (which totaled 8 days) were due to a national emergency and constituted active duty service.

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training. 38 U.S.C.A. § 3301(1)(A) (West 2002).  For members of the Army National Guard of the United States or the Air National Guard of the United States, such as applicable here, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2002). 

The Board further notes that Title 32 activation of National Guard personnel creates entitlement to federal pay and benefits "as though they were in federal service."  32 U.S.C.A. § 502(f); see CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, and Iraqi Freedom: Questions and Answers About U.S. Personnel, Compensation, and Force Structure (updated February 16, 2005), p. 3.  The benefits do not extend to Title 38 Veterans' Benefits.  In this regard, "Title 32 status" is not the same as "federal status."  With Title 32 status, personnel remain under the control of the states, whereas control is with the Federal government with activation of National Guard personnel under 10 U.S.C. § 12304.  National Guard troops are typically funded through their individual states, but the Title 32 designation permits the federal government to reimburse fully states for operations without taking over command responsibilities for National Guard personnel relief operations. 

In support of his claim, the Veteran submitted a copy of his Orders, dated in September 2005, informing him that he had been ordered to full-time active military service by his state in support of relief efforts related to Hurricane Katrina.  The period of such Orders was listed as from September 1, 2005 to September 17, 2005.  The Veteran also submitted a December 2009 Recommendation for Award, drafted by his National Guard commander, which indicated that the Veteran had served from March 24, 2009 to April 4, 2009 in support of Operation Rollback Water.  In addition, the Board notes that both of the incidents are identified by the Federal Emergency Management Agency (FEMA) as having been declared a major disaster by the President.

The Board notes that a February 2011 response from the Department of Defense (DoD) indicates that the Veteran had no qualifying periods of eligible service under Chapter 33 after September 11, 2001.  However, it is not clear whether the DoD reviewed the documents submitted by the Veteran which suggest that he may have had such periods of eligibility.  Moreover, VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1) , 3.203 (2013).  Given the apparently conflicting information in the service department's records, it is necessary to seek clarification and certification of the Veteran's service dates from the service department.  On remand, DoD should be asked to consider the documents submitted by the Veteran and determine whether such service constituted active duty service under Title 32 authority.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the appropriate source(s), including the Veteran's National Guard Unit, to request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The RO should specifically request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to any active duty service.  Such periods should include September 1, 2005 to September 17, 2005 (in support of relief efforts associated with Hurricane Katrina) and March 27, 2009 to April 4, 2009 (in support of Operation Rollback Water).

2.  Following the completion of the above development, and the receipt of any outstanding records, submit a request to the DoD to determine whether the Veteran had any periods of service after September 11, 2001 that qualified as service under 32 U.S.C. § 502(f) [i.e., under Title 32 authority].  The DoD should specifically consider the contentions of the Veteran that his service from September 1, 2005 to September 17, 2005 (in support of relief efforts associated with Hurricane Katrina) and March 27, 2009 to April 4, 2009 (in support of Operation Rollback Water) constituted active duty, rendering him eligible for Chapter 33 benefits.
 
3.  Then, readjudicate the claim on appeal concerning entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in light of all of the evidence of record, including DoD's response, and applicable legal authority.  

4.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


